DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the communication filed on 7/7/2022.  Claims 1-6 and 8-21 are pending in the case.  Claims 1 and 10 are independent claims.


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8, 10-12, 14, and 16-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. (US 2016/0034114 A1, hereinafter Lee) in view of Murakami et al. (US 2011/0164048 A1, hereinafter Murakami).

As to independent claim 1, Lee teaches a method comprising:
assigning a selection of attributes to evaluate application windows viewable from a computing device (“Windows included in a specific work group may be determined based on a user input or may be automatically determined based on attribute information of a work window” paragraph 0114, Fig. 6B work group setting screen image);
grouping the application windows within a user interface (UI) according to the selection of attributes (“a work group name 204 may be determined based on an attribute (e.g., a writing time) that is common to target files of windows 205 and 206 determined as a work group.” paragraph 0220, Fig. 20A-C, work groups 232, 233, and 234 are positioned on a tray window of the screen of the device 1000 in FIG. 23).
Lee does not appear to expressly teach performing a first action once the number of application windows in the group of application windows falls below a first threshold value; and
performing a second action once the number of application windows in the group of application windows exceed a second threshold value greater than the first threshold value.
Murakami teaches performing a first action once the number of application windows in the group of application windows falls below a first threshold value (“control unit 11 decides whether the determined display number N of windows exceeds a threshold value (step S3). This threshold value is provided for determining which of the aforementioned modes of arrangement should be adopted in arranging of the windows… In this description, explanation will be given of an example in which the threshold value is "5."… When it is decided that display number N of windows is equal to or smaller than the threshold value (step S3; NO), control unit 11 performs a process of arranging the windows in a mode explained with reference to FIGS. 4-8. That is, control unit 11 arranges and displays the windows such that, when center points of adjacent windows are connected by line segments, a figure formed by these line segments represents a polygon having a number of vertices corresponding to a number of the windows (step S4).” Paragraph 0059-0060); and
performing a second action once the number of application windows in the group of application windows exceed a second threshold value greater than the first threshold value (“in a case where it is decided that the number of the windows exceeds the threshold value (step S3; YES), control unit 11 arranges and displays the windows in rows extending in a predetermined direction (vertical direction in this example) in display area 13a of display unit 13, as is described with reference to FIGS. 9 and 10 (step S5) “ paragraph 0061).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of Lee to comprise performing a first action once the number of application windows in the group of application windows falls below a first threshold value; and performing a second action once the number of application windows in the group of application windows exceed a second threshold value greater than the first threshold value. One would have been motivated to make such a combination to improve the layout design of the displayed images, and to ensure that the images are contained within a display area when a number of images displayed is large (Murakami paragraph 0004).

As to dependent claim 2, Lee teaches the method of claim 1, Lee further teaches wherein the selection of attributes is configurable (Fig. 6B displays work group setting screen image. “Windows included in a specific work group may be determined based on a user input or may be automatically determined based on attribute information of a work window” paragraph 0114).

As of dependent claim 3, Lee teaches the method of claim 1, Lee further teaches wherein grouping the application windows comprises grouping a first subset of the application windows into a first group and grouping a second subset of the application windows, separate from the first subset, into a second group (Fig. 5, objects 53, 54, and 55, which represent work groups and are displayed within a window, are selected, the device 1000 may display all of the windows included in each of the work groups. paragraph 0130).

As of dependent claim 6, Lee teaches the method of claim 3, Lee does not appear to expressly teach wherein performing the action comprises performing the action when the number of application windows in either the first group or the second group reaches the threshold value.
Murakami teaches wherein performing the action comprises performing the action when the number of application windows in either the first group or the second group reaches the threshold value (at S3 window display number determined).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of Lee to comprise wherein performing the action comprises performing the action when the number of application windows in either the first group or the second group reaches the threshold value.  One would have been motivated to make such a combination to improve the layout design of the displayed images, and to ensure that the images are contained within a display area when a number of images displayed is large (Murakami paragraph 0004).

As to dependent claim 8, Lee teaches the method of claim 1, Lee further teaches wherein if an application window from the application windows meets each attribute from the selection attributes, grouping the application windows comprises grouping the application window from the application windows into the group of application windows (“Windows included in a specific work group may be determined based on a user input or may be automatically determined based on attribute information of a work window” paragraph 0114).

As to independent claim 10, Lee teaches a non-transitory computer-readable storage medium comprising program instructions which, when executed by a processor (FIG. 47, the device 1000 may include an output unit 1200 (e.g., a display, etc.), a processor 1300 (e.g., a controller, etc.), and a storage unit 1700 (e.g., a storage)), cause the processor to:
assign a selection of attributes to evaluate application windows viewable from a computing device (“Windows included in a specific work group may be determined based on a user input or may be automatically determined based on attribute information of a work window” paragraph 0114, Fig. 6B work group setting screen image);
group the application windows within a user interface (UI) according to the selection of attributes (“a work group name 204 may be determined based on an attribute (e.g., a writing time) that is common to target files of windows 205 and 206 determined as a work group.” paragraph 0220, Fig. 20A-C, work groups 232, 233, and 234 are positioned on a tray window of the screen of the device 1000 in FIG. 23).
Lee does not appear to expressly teach if a number of application windows in a group of application windows falls below a first threshold value, perform a first action on the computing device; and
if the number of application windows in the group of application of windows exceeds a second threshold value greater than the first threshold value, perform a second action on the computing device.
Murakam teaches if a number of application windows in a group of application windows falls below a first threshold value, perform a first action on the computing device (“control unit 11 decides whether the determined display number N of windows exceeds a threshold value (step S3). This threshold value is provided for determining which of the aforementioned modes of arrangement should be adopted in arranging of the windows… In this description, explanation will be given of an example in which the threshold value is "5."… When it is decided that display number N of windows is equal to or smaller than the threshold value (step S3; NO), control unit 11 performs a process of arranging the windows in a mode explained with reference to FIGS. 4-8. That is, control unit 11 arranges and displays the windows such that, when center points of adjacent windows are connected by line segments, a figure formed by these line segments represents a polygon having a number of vertices corresponding to a number of the windows (step S4).” Paragraph 0059-0060); and
if the number of application windows in the group of application of windows exceeds a second threshold value greater than the first threshold value, perform a second action on the computing device (“in a case where it is decided that the number of the windows exceeds the threshold value (step S3; YES), control unit 11 arranges and displays the windows in rows extending in a predetermined direction (vertical direction in this example) in display area 13a of display unit 13, as is described with reference to FIGS. 9 and 10 (step S5) “ paragraph 0061).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of Lee to comprise if a number of application windows in a group of application windows falls below a first threshold value, perform a first action on the computing device; and if the number of application windows in the group of application of windows exceeds a second threshold value greater than the first threshold value, perform a second action on the computing device. One would have been motivated to make such a combination to improve the layout design of the displayed images, and to ensure that the images are contained within a display area when a number of images displayed is large (Murakami paragraph 0004).

As to dependent claim 16, Lee teaches the method of claim 1, Lee further teaches wherein the attribute upon which application window grouping is based comprises a window description (“FIG. 26, in operation S2610, the device 1000 may acquire pieces of attribute information of the windows of a plurality of applications. The pieces of attribute information of the windows may include file names, writing times, writing devices, or storage locations of files associated with the windows.” Paragraph 0252).

As to dependent claim 17, Lee teaches the method of claim 16, Lee further teaches wherein the window description is user selected such that a first group comprises application windows from different applications that share the window description (“In operation S2820, the device 1000 may classify windows that are highly relevant to one another in terms of file name from among the windows of the plurality of applications, into an identical work group, based on the acquired file names of the files.” Paragraph 0261, “Windows included in a specific work group may be determined based on a user input or may be automatically determined based on attribute information of a work window” paragraph 0114).

As to dependent claim 18, Lee teaches the method of claim 1, Lee further teaches wherein application windows are to be grouped based on multiple attributes (“a work group name 204 may be determined based on an attribute (e.g., a writing time) that is common to target files of windows 205 and 206 determined as a work group.” paragraph 0220, Fig. 20A-C, work groups 232, 233, and 234 are positioned on a tray window of the screen of the device 1000 in FIG. 23)

As to dependent claim 19, Lee teaches the method of claim 1, Lee further teaches wherein the attribute upon which application window grouping is based comprises:
a process identifier;
a process name;
a parent window,
an icon;
a window class;
a window title (“The pieces of attribute information of the windows may include file names” paragraph 0252); or
a combination thereof.

Claims 11-12 and 14 reflect non-transitory computer-storage medium embodying the limitations of claims 2-3 and 8, therefore the claims are rejected under similar rationale.

Claims 4-5, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. in view of Murakami et al. and Musa et al. (US 2014/0282217 A1, hereinafter Musa). 

As of dependent claim 4, Lee teaches the method of claim 3, Lee does not appear to expressly teach transferring an application window from the first group to the second group upon attributes associated with the application window changing.
Musa teaches transferring an application window from the first group to the second group upon attributes associated with the application window changing (“Depending upon user-configurable settings, changes to window content may effect an automatic change of the window group associated with or assigned to the open window.” paragraph 0230).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of Lee to comprise transferring an application window from the first group to the second group upon attributes associated with the application window changing.  One would have been motivated to make such a combination to facilitate efficient user access to sought content and functionality.

As of dependent claim 5, Lee teaches the method of claim 4, Lee does not appear to teach wherein, upon the attributes associated with the application window changing, the attributes associated with the application window no longer meet each attribute associated with the first group, but meet each attribute associated with the second group.
Musa teaches wherein, upon the attributes associated with the application window changing, the attributes associated with the application window no longer meet each attribute associated with the first group, but meet each attribute associated with the second group (“Depending upon user-configurable settings, changes to window content may effect an automatic change of the window group associated with or assigned to the open window.” paragraph 0230, “grouping rules further include a rule specifying that window groupings automatically change with window content changes, wherein the content includes one or more keywords associated with one or more window groups.” Paragraph 0253).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of Lee to comprise wherein, upon the attributes associated with the application window changing, the attributes associated with the application window no longer meet each attribute associated with the first group, but meet each attribute associated with the second group. One would have been motivated to facilitate efficient user access to sought content and functionality.

Claim 13 reflects non-transitory computer-storage medium embodying the limitations of claims 4, therefore claim 13 is rejected under similar rationale.

Claims 9, 15, and 20-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. in view of Murakami et al., and Myrick et al. (US 2016/0357572 A1, hereinafter Myrick).

As to dependent claim 9, Lee teaches the method of claim 1, Lee does not appear to expressly teach wherein the action performed is configurable.
Myrick teaches wherein the action performed is configurable (“The memory management rules 103 of a program may be configured by an administrator of the data processing system or alternatively, they may be automatically generated” paragraph 0044).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of Lee to comprise wherein the action performed is configurable. One would have been motivated to make such a combination to improve resource management of a data processing system.

As to dependent claim 20, Lee teaches the method of claim 1, Lee does not appear to expressly teach wherein the first action or second action comprises:
disconnecting a remote session;
performing a system reboot;
logging a user off a system;
launching another application;
launching a script; or
a combination thereof.
Myrick teaches wherein the first action or second action comprises: 
disconnecting a remote session;
performing a system reboot (“When the memory usage of a second group (e.g., a group of kernel level components) exceeds a second predetermined threshold (e.g., a kernel level threshold), memory manager 101 causes a second predetermined memory reduction action (e.g., a system level reboot) to be performed.” Paragraph 0035);
logging a user off a system;
launching another application;
launching a script; or
a combination thereof.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to comprise wherein the first action or second action comprises: disconnecting a remote session; performing a system reboot; logging a user off a system; launching another application; launching a script; or a combination thereof. One would have been motivated to improve resource management of a data processing system.

As to dependent claim 21, Lee teaches the method of claim 3, Lee does not appear to expressly teach wherein the first group has different thresholds and actions relative to the second group.
Myrick teaches wherein the first group has different thresholds and actions relative to the second group (“In response to determining that a first memory usage of a first group of the programs exceeds a first predetermined threshold, a user level reboot is performed in which one or more applications running within a user space of an operating system of the data processing system are terminated and relaunched. In response to determining that a second memory usage of a second group of the programs exceeds a second predetermined threshold, a system level reboot is performed in which one or more system components running within a kernel space of the operating system are terminated and relaunched” Abstract, paragraph 0018).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee to comprise wherein the first group has different thresholds and actions relative to the second group. One would have been motivated to make such a combination to improve resource management of a data processing system.

Claim 15 reflects non-transitory computer-storage medium embodying the limitations of claims 9, therefore claim 15 is rejected under similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171